Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,                   May 30 2013, 8:38 am
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

SUZY ST. JOHN                                   GREGORY F. ZOELLER
Indianapolis, Indiana                           Attorney General of Indiana

                                                MICHELLE BUMGARNER
                                                Deputy Attorney General
                                                Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

RUSSELL GRADY,                                  )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 49A02-1210-CR-854
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Rebekah Pierson-Treacy, Judge
                            Cause No. 49F19-1205-CM-32927


                                       May 30, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                             STATEMENT OF THE CASE

      Appellant-Defendant, Russell Grady (Grady), appeals his conviction for battery, a

Class A misdemeanor, Indiana Code § 35-42-2-1.

      We affirm.

                                         ISSUE

      Grady raises one issue on appeal, which we restate as: Whether there is sufficient

evidence beyond a reasonable doubt to support his conviction.

                       FACTS AND PROCEDURAL HISTORY

      Grady worked as a contractor at Xerox in Indianapolis. On April 30, 2012,

Grady’s employer telephoned him at Xerox and informed him that he was being

terminated. Because Xerox handles confidential information, terminated workers are not

permitted to return to their desks or computers. Grady nevertheless returned to his desk

and attempted to use his computer. Michelle Akers, Grady’s supervisor, approached

Grady and told him to turn off his computer. When Grady refused, Akers pushed the

button on the computer’s hard drive to turn it off for him. While Akers was pushing the

button, Grady struck her arm, causing bruises.

      On May 21, 2012, the State filed an Information charging Grady with battery as a

Class A misdemeanor, I.C. § 35-42-2-1. At the October 1, 2012, bench trial, the State

offered into evidence photographs taken the day after Grady struck Akers.           The

photographs showed bruises on Akers’ arm. Officer Dennis Scott testified that when he



                                            2
interviewed Akers, he also noticed bruises on her arm. Grady was convicted as charged

and sentenced to 365 days in jail, with 361 days suspended to probation.

       Grady now appeals. We will provide additional facts when necessary.

                             DISCUSSION AND DECISION

       Grady concedes that the “evidence presented in this case, if true, would normally

be sufficient to sustain a conviction for Class A misdemeanor battery.” (Appellant’s Br.,

p. 5). However, Grady contends that this evidence is insufficient to support his battery

conviction because Akers’ testimony was incredibly dubious. Our standard of review for

sufficiency of the evidence is well settled. We neither reweigh the evidence nor judge the

credibility of the witnesses. Hollowell v. State, 707 N.E.2d 1014, 1019 (Ind. Ct. App.

1999). Rather, we will consider only the evidence most favorable to the verdict, together

will all reasonable inferences to be drawn therefrom. Id. The conviction will be affirmed

if substantial evidence of probative value exists from which a trier of fact could find the

defendant guilty beyond a reasonable doubt. Id.

       Pursuant to the narrow limits of the incredible dubiosity rule, a reviewing court

may impinge upon the finder of fact’s function to judge the credibility of witnesses. Love

v. State, 761 N.E.2d 806, 810 (Ind. 2002). We may reverse a conviction if a sole witness

presents inherently improbable testimony and there is a complete lack of circumstantial

evidence. Id. This is appropriate only in the event of inherently improbable testimony or

coerced, equivocal, wholly uncorroborated testimony of incredible dubiosity.             Id.

Application of this rule is rare, and the standard to be applied is whether the testimony is

                                             3
so incredibly dubious or inherently improbable that no reasonable person could believe it.

Id.

      Here, Akers’ testimony was neither equivocal nor wholly uncorroborated. First,

she never waivered from her account of the events, and her testimony did not present any

internal inconsistencies. Second, circumstantial evidence was presented by Officer Scott,

who observed bruises on Akers’ arms. Photographs taken the day after the incident and

offered into evidence at trial also showed the bruises. Akers’ testimony was not so

incredibly dubious that no reasonable person could believe it, and there is sufficient

evidence to support Grady’s battery conviction.

                                    CONCLUSION

      Based on the foregoing, we conclude that there is sufficient evidence to support

Grady’s battery conviction.

      Affirmed.

BRADFORD, J. and BROWN, J. concur




                                            4